
QuickLinks -- Click here to rapidly navigate through this document


AMENDMENT TO EMPLOYMENT AGREEMENT


    This Amendment to Employment Agreement (the "Amendment") is made and entered
into effective as of the 9th day of February, 2001, by and between
NetZero, Inc., a Delaware corporation (the "Company"), with principal corporate
offices at 2555 Townsgate Road, Westlake Village, CA 91361, and Mark Goldston,
whose address is 14139 Beresford Road, Beverly Hills, California 90210
("Employee"). All capitalized terms used but not otherwise defined herein shall
have the meanings given to them in that certain Employment Agreement by and
between the Company and Employee dated March 20, 1999 (the "Agreement" or the
"Employment Agreement").

    WHEREAS, the Company and Employee desire to modify certain terms of the
Employment Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1.The Term of the Employment Agreement is hereby extended through February 9,
2005.

2.Employee's Base Salary and Annual Bonus, as defined in the Employment
Agreement, shall be increased to include any increases to Employee's base salary
and annual bonus as approved by the Board.

3.Section 4.3(iv) shall be replaced with the following: "and a severance payment
in an amount equal to four times Employee's Base Salary and Annual Bonus,
payable in one lump sum on the date of termination, subject to withholding as
may be required by law." In addition, if Employee is Involuntarily Terminated or
terminated without cause, vesting of all options to purchase shares of the
Company's Common Stock and all restricted stock grants (subject to any vesting
deferrals provided in any restricted stock grant) will be accelerated in full.
In the event of Involuntary Termination, all such options shall remain in effect
for a one (1) year period following the date of termination. Also, for purposes
of clarification, it will be deemed to be a material change in Employee's
responsibilities and Employee shall not be deemed to have been offered a
comparable position following a Corporate Transaction if Employee is not offered
the position of Chairman and Chief Executive Officer of the Company or its
successor as well as the entity acquiring the Company in a Corporate
Transaction. Section 5 is eliminated from the Employment Agreement.

4.For the eighteen (18) month period following the termination of Employee's
employment with the Company (the "Noncompetition Period"), Employee shall not
directly engage in, or manage or direct persons engaged in, a Competitive
Business Activity (as defined below) anywhere in the Restricted Territory (as
defined below); provided, that the Noncompetition Period shall terminate if the
Company terminates operations or if the Company no longer engages in any
Competitive Business Activity. The term "Competitive Business Activity" shall
mean the business of providing consumers with dial-up Internet access services
(free or pay). The term "Restricted Territory" shall mean each and every county,
city or other political subdivision of the United States in which the Company is
engaged in business or providing its services.  The Company agrees that
providing services to a company or entity that is involved in a Competitive
Business Activity but which services are unrelated to the Competitive Business
Activity shall not be deemed a violation of this Amendment.

5.Company and Employee agree that, for the purposes of damages to the Company
with respect to any breach of Section 4 above, the value of Employee's
obligations to the Company under Section 4 equal 37.5% of the severance payment
in paragraph 3 above. In the event that any amounts, benefits, and rights
payable to Employee upon a termination of employment under Section 4 (CIC
Benefits) would be deemed under Section 280G of the Internal Revenue Code (Code)
to constitute parachute payments, then the Employee's CIC Benefits shall be
payable either (a) in full, or (b) as to such lesser amount which would result
in no portion of such CIC Benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes

--------------------------------------------------------------------------------

and the excise tax imposed by Section 4999, results in the receipt by Employee
on an after-tax basis, of the greatest amount of benefits under Section 4
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. The determination as to whether and to what extent
payments under Section 4 are required to be reduced in accordance with the
preceding sentence shall be made at the Company's expense by
PricewaterhouseCoopers LLP or by such other nationally recognized certified
public accounting firm, law firm, or benefits consulting firm as the
Compensation Committee of the Company's Board of Directors may designate,
subject to the reasonable approval of Employee. PricewaterhouseCoopers LLP (or
such other firm as may have been designated in accordance with the preceding
sentence) shall have the right to engage any service provider of their choosing
to provide any assistance or services necessary in making such determination.

6.If any provision of this Agreement is held by an arbitrator or a court of
competent jurisdiction to conflict with any federal, state or local law, or to
be otherwise invalid or unenforceable, such provision shall be construed in a
manner so as to maximize its enforceability while giving the greatest effect as
possible to the parties' intent. To the extent any provision cannot be construed
to be enforceable, such provision shall be deemed to be eliminated from this
Agreement and of no force or effect and the remainder of this Agreement shall
otherwise remain in full force and effect and be construed as if such portion
had not been included in this Agreement.

7.This Amendment shall be deemed incorporated into the Agreement and, except as
specifically modified by this Amendment, the Agreement shall remain unchanged
and in full force and effect. The Agreement shall be binding upon successors and
assigns.


    In witness whereof, the parties have executed this Amendment to be effective
as of the first date written above.


 
 
 
 
      NETZERO, INC.
 
 
 
 
      By:   /s/ FREDERIC A. RANDALL, JR.   

--------------------------------------------------------------------------------

Frederic A. Randall, Jr.
Senior Vice President
 
 
 
 
      EMPLOYEE
 
 
 
 
/s/ MARK R. GOLDSTON   

--------------------------------------------------------------------------------

Mark R. Goldston

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO EMPLOYMENT AGREEMENT
